COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-211-CV
 
IN RE RONALD EARL LEONARD       
           
           
           
           
    RELATOR
 
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION(1)
------------
The court has considered relator's
petition for writ of mandamus.  The trial court has notified us that
relator's motion for order nunc pro tunc was denied on December 16, 2002. 
Accordingly, relator's petition for writ of mandamus is denied as moot.
 
                                                                       
PER CURIAM
 
PANEL A: CAYCE, C.J.; HOLMAN and GARDNER,
JJ.
DELIVERED: July 29, 2003

1. See Tex. R. App. P. 47.4.